DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 46-62 are pending.
Claims 1-45 are cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program product is not one of the four categories of eligible subject matter.  The four categories of eligible subject matter includes a process, machine, manufacture, and/or a composition of matter of which a computer program product is neither.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  As such, they fail to fall within a statutory category.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herter et al. (US Pub. No. 2007/0168753 A1) in view of Tamaki et al. (US Pub. No. 2006/0047454 A1).
In respect to Claim 46, Herter teaches:
a review system, comprising: a records database that stores a plurality of records for review; (Herter teaches a rules database [0017, 0018] wherein a collection of rules governing the interaction between business processes are performed by the process components.)
and a review application executed on a computer processing device, that enables a user to view the records stored in the database via a user interface, (Herter teaches [0019-0024] a review interface where rules may be created and managed by a user via the user interface.)
wherein the review application includes; a search routine that accepts one or more search parameters from a user via the user interface related to a search for a set of records in the record database, an access module that retrieves relevant records from the records database as defined by the search parameters as part of a search, 
and a presentation module that presents the relevant records related to the search to the user via multiple different screens on the user interface, (Herter teaches [0039] searching a database of messages.)
Herter does not explicitly disclose:
wherein the review application obtains successive sets of records at different times to display to the user via the user interface for a particular search, including a first set of records displayed to the user at a first time and a second set of records displayed to the user at a second and subsequent time, and wherein the review application stores a marker marking one or more of the records for the first set of records displayed to the user and uses the marker to obtain the second set of records to display via the user interface at the second time 
However, Tamaki teaches:
wherein the review application obtains successive sets of records at different times to display to the user via the user interface for a particular search, including a first set of records displayed to the user at a first time and a second set of records displayed to the user at a second and subsequent time, and wherein the review application stores a marker marking one or more of the records for the first set of records displayed to the user and uses the marker to obtain the second set of records to display via the user interface at the second time
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Tamaki into the system of Herter.  One of ordinary skill in the art would have been motivated to provide quality review management as a system during designing of a service oriented architecture.

As per Claim 47, Herter teaches:
wherein the marker marks the last record in the first set of records as displayed to the user (Herter [0025-0032])

As per Claim 48, Herter teaches:
wherein the review application uses the marker to determine the second set of records by performing the particular search again and determining the second set of records as the set of records immediately following the record referred to by the marker in the returned set of records according to the newly performed particular search (Herter [0025-0032])

As per Claim 49, Herter teaches:
wherein the marker marks the next record after the last record in the first set of records as displayed to the user (Herter [0025-0032])





wherein the review application uses the marker to obtain the second set of records by searching for a set of records immediately following the record marked by the marker (Herter [0025-0032])

As per Claim 51, Herter teaches:
wherein the marker marks the first record in the first set of records as displayed to the user (Herter [0025-0032])

As per Claim 52, Herter teaches:
wherein the review application uses the marker to determine the second set of records by performing the particular search again and determining the second set of records as the set of records immediately preceding the record referred to by the marker in the returned set of records according to the newly performed particular search (Herter [0025-0032])

As per Claim 53, Herter teaches:
wherein the marker marks the first and the last record in the first set of records as displayed to the user (Herter [0025-0032])

As per Claim 54, Herter teaches:
wherein the review application, upon loading the second set of records, removes the marker associated with a record in the first set of records (Herter [0025-0032])

As per Claim 55, Herter teaches:
wherein the review application, upon loading the second set of records, adds a new marker associated with a record in the second set of records (Herter [0025-0032])

As per Claim 56, Herter teaches:
wherein the marker associated with one of the first set of records is stored as part of the one of the first set of records (Herter [0025-0032])

As per Claim 57, Herter teaches:
wherein the marker is a separate variable indicating the record in the first set of records (Herter [0025-0032])

As per Claim 58, Herter teaches:
wherein the marker is stored as the separate variable in the records database (Herter [0025-0032])

As per Claim 59, Herter teaches:
wherein the marker is stored as the separate variable in the device executing the review application (Herter [0025-0032])




wherein the marker is a variable value associated with a record in the record database (Herter [0025-0032])

As per Claim 61, Herter teaches:
wherein the marker is one of a time stamp of the record, a record name, or a record identification number (Herter [0025-0032])

As per Claim 62, Herter teaches:
wherein the review application uses the marker to determine the second set of records by performing the particular search again as a second search based on the search parameters, and wherein, when the record associated with the marker is not found in the second search, the review application determines a record in the second set of records that was adjacent to the record within the search and uses the determined record to identify the second set of records to display to the user (Herter [0025-0032])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            September 30, 2021